           Case 3:20-cr-00435-SI      Document 35       Filed 03/08/21     Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



 UNITED STATES OF AMERICA                            3:20-cr-00435-SI

                  v.                                 ORDER DISMISSING
                                                     INDICTMENT WITH PREJUDICE
 JESSE HERMAN BATES,

                        Defendant.

        This matter having come before the Court on the government’s motion to dismiss the

indictment with prejudice, pursuant to Rule 48(a), Fed. R. Crim. P., and the Court being fully

advised;

        IT IS HEREBY ORDERED that the indictment is DISMISSED with prejudice in the best

interests of justice.

        Dated this 8th day of March 2021.



                                                    __/s/ Michael H. Simon_________
                                                    HONORABLE MICHAEL H. SIMON
                                                    United States District Court Judge

Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney


/s/ Thomas S. Ratcliffe
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney
